Case 2:21-cv-00309-JLB-NPM Document 12 Filed 08/25/21 Page 1 of 2 PageID 58




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DAVID POSCHMANN

             Plaintiff,

v.                                         Case No. 2:21-cv-309-JLB-NPM

SUNSHINE ISLAND INN, LLC

             Defendant.
                                       /

                                     ORDER

      The parties seek approval and entry of a consent decree (Docs. 11, 11-1),

under which Defendant agrees to improve its online reservation system based on

Title III of the Americans with Disabilities Act (“ADA”). 42 U.S.C. §§ 12181–

12189. Recently, however, the Eleventh Circuit has held that a website is not a

“public accommodation” under the ADA. Gil v. Winn-Dixie Stores, Inc., 993 F.3d

1266, 1274–75 (11th Cir. 2021). 1 To the extent a website’s inaccessibility may pose

an “intangible barrier” to enjoyment of a public accommodation, plaintiffs must

demonstrate that the website is “necessary” for them to “communicat[e] effectively


      1  The parties acknowledge Gil but nevertheless maintain it is inapplicable
because Gil did not involve the ADA regulation at issue here, 28 C.F.R. §
36.302(e)(1). (Doc. 11 at 2–3.) Broadly speaking, section 36.302(e)(1) places certain
obligations on a public accommodation offering reservations for lodging. Although
this case does not involve section 36.302(e)(1), it nevertheless implicates the same
statutory provisions. Neither party suggests Gil’s reading of the statute conflicts
with the regulation. They merely assert that it is factually distinguishable. But
Defendant apparently agrees with Gil because it “denies that the Website [at issue
here] is a public accommodation or a place of public accommodation or is otherwise
subject to Title III of the ADA.” (Doc. 14-1 at 2.) Thus, Gil is not distinguishable
solely because a different regulation is involved.
Case 2:21-cv-00309-JLB-NPM Document 12 Filed 08/25/21 Page 2 of 2 PageID 59




with, or access[] the services” offered in the “actual, physical space[]” of the public

accommodation. Gil, at 1280. For example, an inaccessible website that serves as

a public accommodation’s “sole access point” may violate the ADA. Id.;

see also Rendon v. Valleycrest Prods., Ltd., 294 F.3d 1279, 1286 (11th Cir. 2002)

(holding that a “fast finger” telephone screening process that served as the only

means of selecting contestants for a game show may violate the ADA).

      Neither the parties’ joint motion nor the proposed consent decree establishes

that: (a) Defendant’s website is the “sole access point” for the lodging services

provide by Defendant; or (b) the website is otherwise “necessary” to ensure

Plaintiff’s communication with—or access to the services in—the physical lodging

space operated by Defendant. See Poschmann v. Tradewinds of Sanibel, LLC, No.

2:21-cv-303-JES-MRM, 2021 WL 3190557, at *2 (M.D. Fla. July 28, 2021). The

Court applauds and appreciates the parties’ efforts to resolve this case, but is

limited in its role to enter and enforce a consent decree given the facts here.

Nevertheless, the Court is hopeful that the parties continue to amicably resolve this

dispute without enforcement. Accordingly, the Joint Motion (Doc. 11) is DENIED.

On or before September 8, 2021, the parties are DIRECTED to file the

appropriate document terminating this action or, upon good cause shown, to reopen

the case for further proceedings. (See Doc. 10.)

      ORDERED at Fort Myers, Florida, on August 25, 2021




                                          -2-
